DETAILED ACTION
The RCE Amendment filed May 21, 2021, and the information disclosure statement (IDS) filed May 21, 2021 have been entered. Claims 1-25 are pending. Claims 1, 21 and 25 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 21 and 25, the Applicant’s augment is persuasive. The Applicant claims a system that includes a memory tile and more specifically to circuit partitioning for the memory device. The major difference in the claims not found in the prior art, along with the other claimed features, is that an apparatus comprising a substrate, a plurality of memory tiles, each memory tile of the plurality of memory tiles associated with a respective cross-sectional area over the substrate and comprising an array level of the memory tile associated with the respective cross-sectional area and located at a first distance relative to the substrate; and a circuit level of the memory tile associated with the respective cross-sectional area and located at a second distance relative to the substrate, the circuit level comprising a first area and a second area different than the first area, the first area comprising circuitry corresponding to the plurality of memory cells; and data path circuitry corresponding to the plurality of memory tiles, wherein the data path circuitry is configured to transfer information associated with access operations for the plurality of memory tiles, and wherein the data path circuitry is located in the second areas of the circuit level of two or more memory tiles of the plurality of memory tiles over the prior art.    
Claims 2-20 and 22-24 are allowed due to claim dependency.
Further, new search was performed based on the amended claims 1-25 and new search closest prior arts does not reveal any arts that appear to teach, suggest or provide motivation for combination with previous arts, to meet the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825